Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2015

                                      No. 04-14-00338-CR

                                 Benny Cavazos VALVERDE,
                                         Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR3980
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

        The Bexar County District Attorney’s Office filed a motion to abate this appeal and
remand the cause to the trial court for the appointment of an attorney pro tem on the grounds that
the current District Attorney, Mr. Nicholas “Nico” LaHood, “once represent[ed] appellant in this
case.” We remanded the cause for this purpose, and, on August 21, 2015, the trial court
appointed Edward F. Shaughnessy attorney pro tem. Mr. Shaughnessy filed a letter informing
this court of his appointment on August 27, 2015.

       Mr. Shaughnessy is hereby ORDERED to file the State’s brief no later than September
21, 2015.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court